department of the treasury internal_revenue_service washington d c uil number release date date memorandum for regional_counsel region from judith c dunn associate chief_counsel domestic subject - request for designation this is in response to your memorandum dated date wherein you requested that we determine that the above-captioned case be designated for litigation and then seek the concurrence of the national director of appeals to such designation first we compliment you and your staff for a well-presented written submission and oral presentation in the meeting we held date i am convinced that the issue here is of substantial importance to the fair administration to the internal revenue laws and that the claims of the taxpayer are not consistent with the intent of congress in enacting the excise_taxes at issue here secondly we agree that the state of the law in this area is muddled and is deserving of the office’s attention to clarify or reform so that it can be correctly and efficiently applied by both taxpayers and examining agents the interpretation of the court of federal claims in u e c equipment co v united_states u s t c big_number cl_ct and utilicorp united inc v united_states big_number cl_ct as to the mobile_machinery exception in sec_48_4061_a_-1 while arguably fact specific and non-precedential has spawned confusion and a fair number of undeserving claims by several industries the problem is that the second and third regulatory tests ie the specially designed and substantial structural modification tests have been interpreted by some people as permitting readily mobile trucks to qualify for the exception so long as they carry any special equipment such as cranes lifts or derricks many of these trucks use the highways daily sustain speeds of normal traffic and function equally to transport employees and their tools and equipment to short-term job sites they also function to regularly deliver property to be permanently erected at the job sites these other uses and functions at least in the aggregate do not seem compatible with the requirements that the chassis be specially designed to serve only as a mobile carriage and mount as required by sec_48_4061_a_-1 the trucks in fact are regularly used for other functions which seem to be specifically contemplated in the design of the truck chassis nevertheless because of policy and tactical considerations discussed below we decline to designate this case for litigation and refer the case back to be settled or litigated pursuant to normal administrative and judicial processes policy and tactical consideration sec_1 as you know current procedures provide that a case under the jurisdiction of appeals may only be designated with the concurrence of the national director of appeals ccdm provides in this regard that a recommendation for designation in a nondocketed_case should generally be made before settlement consideration commences in appeals this does not mean that a litigation vehicle is never nominated while in appeals jurisdiction but it does mean that such a designation should be rare and must be considered and coordinated in light of appeals mission although no discussion of this precise issue has taken place between the appeals_office and the taxpayer here a number of discussions as to other issues have taken place and the instant issue is ripe for appeals consideration further this issue has been considered by appeals in earlier cycles with this taxpayer and the issue has been settled by mutual agreement while this office has not formally requested that the national director of appeals consider this case we have a general understanding from past cases and discussions that he is reluctant to designate cases that are in appeals’ jurisdiction in light of the appeals mission the policy stated above and the expectations of taxpayers that they would be permitted to amicably settle cases that have gone into appeals while this understanding would not prevent this office from urging designation in a compelling case we do not believe that the facts and circumstances of this case present the rare case where that would be appropriate conclusion we conclude that this case should not be designated for litigation and therefore it is not designated for litigation it should be returned to the appeals_division for consideration of settlement on its merits and failing that litigation in the normal course and under normal procedures cc special counsel m sp district_counsel district district_director district regional_director_of_appeals region national director of appeals assistant chief_counsel field service
